Carleton Harris, Chief Justice, dissenting. In my view, the judgment against Hood was properly rendered because the “offer of proof” submitted by appellant prior to the rendition of judgment, contained nothing that constituted a defense. Appellant offered to prove that ‘ ‘ on or about February 18,1958, Johnny Puckett was admitted to the State Hospital under the provisions of Section 13, Act 411, of 1955 (Ark. Stats. 83-713, supplement), and on the appearance day, February 24, 1958, he was still being held under the statute referred to at the State Hospital, and no written notice had been given by him or his counsel of his desire to leave.” This section, inter alia, provides: ‘ ‘ Under such rules as it may prescribe the Commission or its authorized representative may receive as a patient for treatment, any alcoholic resident of this State against whom no criminal charges are pending, and who shall voluntarily apply for treatment, and may retain for not more than ninety (90) days and treat and restrain such person in the same manner as if committed by order of court, provided, however, that such person must be released within ten (10) days after receipt in writing of notice from such person (or counsel for such person) of his intention or desire to leave.” Puckett was admitted under this section, not as an insane person, and, of course, was not properly admitted because criminal charges were pending against him at the time (though this was unknown to the hospital authorities). In the next paragraph (b), of his offer of proof, appellant states: ‘ ‘ On February 19,1958, defendant Hood informed the Clerk of St. Francis County, that Puckett was in the State Hospital, and that for that reason Defendant Hood would not be able to produce him in Court on the appearance day, February 24, 1958; and Defendant Hood was then told by the Clerk that the case would be continued if Defendant Hood would furnish the Clerk with a letter from the State Hospital authorities stating that Puckett was a patient at the State Hospital. Such a letter was furnished to the Clerk by Defendant Hood on February 20th, 1958, and Defendant Hood had no reason to suppose, until some time in April, 1958, that the case had not been continued in accordance with the Clerk’s assurances to him.” The letter referred to simply certified that “Johnny D. Puckett was admitted to the State Hospital on February 18, 1958, on a voluntary commitment under the provisions of Act 411, and at the present time is still a patient in this hospital. ” It is therefore apparent that Hood, one day after Puckett voluntarily went to the hospital, knew the whereabouts of the latter. He is presumed to have also known that this admission was contrary to the statute, and the hospital, in all probability, would have released Puckett immediately upon receiving notice. There was no offer to prove that Hood made such an effort. Relative to appellant’s statement, “Defendant Hood had no reason to suppose until sometime in April, 1958, that the case had not been continued in accordance with the Clerk’s assurances”, the record reflects otherwise, for on February 20th, the day following Hood’s notice to the clerk, Fletcher Long, deputy prosecuting attorney for St. Francis County, advised Hood as follows: “Your letter and enclosure, mailed to Mr. T. E. Christopher, Clerk, has béen referred to me. You are informed that from the State’s point of view, there is nothing for the court to consider at the present time but the question of forfeiting your bond on Monday, February 24th. If a motion for continuance is framed and presented1 because of the contents of the letter from the State Hospital, the State will perhaps concede the point. I suggest that you consult your attorney or Puckett’s Little Rock attorney in this matter, inasmuch as we are informed that Mr. West, local counsel for Puckett has relieved himself of further responsibility in the matter.” Hood therefore had notice that the State would not accept the letter to the Clerk, and was further notified that Puckett’s attorney was probably no longer connected with the case. Despite this knowledge, no further effort was made to have Puckett present in Court, and the forfeiture on the bond was taken — and in my opinion, rightly so. The purpose of a bond is to insure that a defendant will be present when his case is set, and Hood, by merely writing to the Clerk, did not excuse himself from any further obligation to have Puckett present. Let it be pointed out that there is nothing in the record to indicate that Puckett was insane on February 24,1958. To the contrary, the doctor’s report shows that he was voluntarily admitted for alcoholism. Further, there is not even an allegation in appellant’s offer of proof that Puckett was insane on February 24th. I do not reach the question of whether appellant is entitled to a jury trial, for under the above statement of facts, I am firmly of the opinion that the trial court’s judgment should be affirmed. Mr. Justices McFaddin and George Bose Smith join in this dissent.   My emphasis.